DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendments/arguments filed on Oct 07, 2020, the claims 1- 20 are pending for examination.

Response to Arguments

Applicant’s arguments filed on Oct 07, 2020, with regards to rejection of claim 1-20 have been fully considered and they are found to be persuasive. 
In Applicants remarks, on pages 6-7, Applicant argues that Shen and Chen and Li not teach, “training a workload prediction model by using additional data about acyclic events in expected workload requests”.
In response to the applicant’s arguments, a new ground of rejection is applied over Shen (US 2014/0229610A1) in view of Doddavula (US 2012/0089726A1), 
In Applicants further remark on page 8 that Further, Biem does not remedy the claim 1 deficiencies of Shen, Chen, and Li, alone or in any type of combination, nor does the Examiner so assert. 
In response to the applicant’s arguments, a new ground of rejection is applied over Shen (US 2014/0229610A1) in view of Doddavula (US 2012/0089726A1), and further in view of Gschwind (US 2014/0281430A1).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2014/0229610A1), in view of Doddavula (US 2012/0089726A1), 
Regarding claim 1,
Shen teaches, a method for performance predictions in a computing cluster, the method comprising (see fig. 1-2, and abstract): 
sampling and storing historic workload request data of the computing cluster as time-stamped workload values (see fig. 1(112), and para [0026] timing data associated with receipt of a request 112 in advance by utilizing calendar data 110. By way of example, the timing data can include a time (e.g., Monday at 07:30 AM) at which and/or a time period (e.g., Tuesday from 08:00 AM to 11:00 AM) during which a user, Note: a calendar data is a sample. And the process/action is called sampling.
Para [0037] for aggregating and storing data.); 
forecasting an expected total number of workload requests for a defined future time interval based on a time-series analysis of the time-stamped workload values (see para [0039] analysis component 402 can evaluate calendar data (e.g., collected and stored by data collection component 202) received from one or more user devices.), 

Shen fails to teach,
wherein the training applies a statistical regression technique for predicting a future workload demand for the computing cluster; and in response to exceeding a predefined threshold value of the predicted future workload demand, reassigning resources of the computing cluster. wherein the time-series analysis detects cyclic and repeating events in the time-stamped workload values;
in response to a result of the time-series analysis, training a workload prediction model by using additional data about acyclic events in expected workload requests. 
in response to a result of the time-series analysis, training a workload prediction model by using additional data about acyclic events in expected workload requests. 


In analogous art, Doddavula teaches, 
wherein the training applies a statistical regression technique for predicting a future workload demand for the computing cluster (see para [0057] The Application Transaction Forecaster 625 uses statistical regression techniques like ARIMA for forecasting future workloads.)and 
wherein the time-series analysis detects cyclic and repeating events in the time-stamped workload values (see para [0088] The application SLA optimizer 914 uses techniques (e.g., ARIMA) for regression and time series analysis to forecast the individual transactions and the mix, and the results are used for workload prediction. And 
[0092]time interval refers as a cycle.)
The overall response time of the transaction is the sum of the service time S.sub.n that the resource takes for processing and the time W.sub.n that the request spends waiting in the queue before it gets processed, workload prediction for both regular data, and non-periodic data. Non-periodic refer as acyclic event.)

in response to exceeding a predefined threshold value of the predicted future workload demand, reassigning resources of the computing cluster (see para [0098] workload forecaster may determine thresholds in relation to the base workload for each time interval.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a sampling and storing data of Shen with a time-series analysis of the time-stamped workload values of Doddavula. A person of ordinary skill in the art would have been motivated to do this to utilize resource in a data center in order of save cost (Doddavula: [0001]-[0002])

Regarding claim 3,
Shen and Doddavula teach claim 1,
Shen fails to teach, wherein the additional data comprises additional system information.
In analogous art, Doddavula teaches, wherein the additional data comprises additional system information (see para [0041] applying optimization rules (e.g., an optimization rule for an 80% threshold that indicates additional computer processor resources need to be added when overall computer processor utilization is above 80%).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a sampling and storing data of Shen with a time-series analysis of the time-stamped workload values of Doddavula. A person of ordinary skill in the art would have been motivated to do this to utilize resource in a data center in order of save cost (Doddavula: [0001]-[0002])

Regarding claim 4,
Shen and Doddavula teach claim 1,
Shen further teaches, wherein the computing cluster comprises a plurality of computing nodes (see para [0025] resources (102.sub.1-102.sub.n) are shared by multiple users (customers, subscribers, consumers, etc.) and are utilized to process user requests, received from a set of user devices 106 associated with the multiple users.)

Regarding claim 5,
Shen and Doddavula teach claim 4,
Shen further teaches, wherein one node of the computing cluster performs the time series analysis and the training for all other nodes of the computing cluster (see para [0053]-[0054] for analysis and prediction data and [0047]-[0048] for training data),

Regarding claim 6,
Shen and Doddavula teach claim 1,
Shen further teaches, wherein a workload request is characterizable by classes of workloads (see para [0047]-[0048])

Regarding claim 7,
Shen and Doddavula teach claim 1,
Doddavula further teaches, wherein respective classes of workloads are selected from the group consisting of: online transactions, and batch workloads (see para [0034]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a sampling and storing data of Shen with a time-series analysis of the time-stamped workload values of Doddavula. A person of ordinary skill in the art would have been motivated to do this to utilize resource in a data center in order of save cost (Doddavula: [0001]-[0002])

Regarding claim 8,
Shen and Doddavula teach claim 1,
Doddavula further teaches, wherein a number of workload requests is proportional to a number of transactions (see para [0034]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a sampling and storing data of Shen with a time-series analysis of the time-stamped workload values of Doddavula. A 

Regarding claim 9,
Shen and Doddavula teach claim 1,
Shen further teaches, wherein workload demand is proportional to a central processing unit utilization (see para [0045] cloud computing infrastructure 104 (e.g., by utilizing resource management component 108) can determine and/or predict.)

Regarding claim 10,
Shen and Doddavula teach claim 1,
Shen teaches, wherein the statistical regression technique is based on the R statistical language (see para [0047])
Regarding claim 11,
Shen and Doddavula teach claim 1,
Shen teaches, wherein the statistical regression technique comprises a Gradient Boosted Tree algorithm (see para [0047])
Claim 12 recites all the same elements of claim 1, but in system form rather method form and a processor [0068]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12
Claim 14 recites all the same elements of claim 4, but in system form rather method form and a processor [0068]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 5, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 6, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 7, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 8 and 9, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 8 and 9 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 11, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 1, but in computer program product [0069] form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.


Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2014/0229610A1), in view of Doddavula (US 2012/0089726A1), and further in view of Gschwind (US 2014/0281430A1).
Regarding claim 2,
Shen and Doddavula teach claim 1,
Shen and Doddavula fail to teach, wherein the computing cluster is a z/Architecture based computing system.  
In analogous art, 
Gschwind teaches, wherein the computing cluster is a z/Architecture based computing system (see para 0046]-[0047])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a sampling and storing data of Shen with Doddavula further with the z/Architecture system of Gschwind. A person of ordinary skill in the art would have been motivated to do this to utilize the processor in order to transfer high speed data transfer (Gschwind: [0125] and [0129])

Claim 13 recites all the same elements of claim 2, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 13.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/14/2021
/Sm Islam/
Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457